DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. Claims 18-20 are withdrawn as being directed to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giovannotto U.S. Patent Application 2006/0261889 (hereinafter “Giovannotto”) and further in view of Dropps U.S. Patent No. 5,994,880 (hereinafter “Dropps”).
Regarding claim 1, Giovannotto teaches a system (refer to figure 1) for preventing magnetic saturation (refer to [0006] and [0007]) in a magnetizable material (i.e. transformer 130), the system comprising 	a primary driving voltage having opposite phase half-cycles (refer to signal source 105)(fig.1), and a magnetic flux sensor (i.e. magnetic sensor 160)(fig.1)(refer also to [0027]) operably disposed within the magnetizable material (refer to fig.5B); 	a hardware processor (refer to [0035]) operatively associated with a machine readable memory (refer to [0035]) and a set of instructions stored in the machine readable memory (implicit)(refer to [0035])	the flux sensor having a sensor output (refer to flux signal line 165)(fig.1) that is continuously received into the machine readable memory (implicit)(refer to [0035]) to process the flux sensor output during each phase half-cycle (implicit)(refer to [0035]), however Giovannotto does not teach continuously comparing in real time the sensor output with a stored selectable maximum flux sensor output value, responsive to the comparison to allow, during each driving voltage half-cycle, the driving voltage to continue unabated while the sensor output remains below the selectable maximum value, and to trigger a gate to modify the driving voltage for the remainder of the half-cycle when the selectable maximum value is reached. However Dropps teaches continuously comparing (refer to comparator 106)(fig.3) in real time (implicit) the sensor output (i.e. output of interface 102)(fig.3) with a stored selectable maximum flux sensor output value (i.e. VAE FH 110)(fig.3), responsive to the comparison to allow, during each driving voltage half-cycle, the driving voltage to continue unabated while the sensor output remains below the selectable maximum value (refer to fig.3), and to trigger a gate (refer to MOSFET 118)(fig.3) to modify the driving voltage for the remainder of the half-cycle when the selectable maximum value is reached (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Giovannotto to include the comparison of Dropps to provide the advantage of immediately sensing the state of the magnetizable material and adjusting in order to maximize efficiency of the system and minimize distortion.
Regarding claim 2, Giovannotto and Dropps teach the system of Claim 1 wherein the magnetizable material is a transformer core (refer to Giovannotto [0006]).
Regarding claim 3, Giovannotto and Dropps teach the system of Claim 2 wherein the magnetic flux sensor is disposed within the transformer core (refer to Giovannotto [0055]).
Regarding claim 4, Giovannotto and Dropps teach the system of Claim 3 wherein the magnetic flux sensor is disposed within a bore in the transformer core (refer to Giovannotto [0055]).
Regarding claim 5, Giovannotto and Dropps teach the system of Claim 1 wherein the magnetic flux sensor is selected from the group of magneto-resistive sensors including a GMR, a TMR, a CMR and an EMR (refer to Dropps col. 6 lines 64-67).
Regarding claim 11, Giovannotto teaches a method of preventing magnetic flux saturation (refer to [0006] and [0007]) in a magnetizable material (i.e. transformer 130) comprising a magnetic flux sensor (i.e. magnetic sensor 160)(fig.1)(refer also to [0027]), where the magnetic flux is induced by a primary driving voltage having opposite phase half-cycles (refer to signal source 105)(fig.1), the method comprising the steps of: the sensor continuously sensing and transmitting (implicit)(refer to [0035]) to a programmable microprocessor (refer to [0035]) having a set of stored instructions (implicit)(refer to [0035]) a magnetic flux density value from within the magnetizable material (refer to [0055]); the microprocessor continuously receiving the transmitted magnetic flux density value (implicit)(refer to [0035]), however Giovannotto does not teach the microprocessor comparing in real time during each driving voltage half-cycle each transmitted magnetic flux density value with a selectable and programmatically stored maximum flux density value, and the microprocessor triggering a gate to modify the driving voltage for the remainder of the half-cycle when the selectable maximum flux density value is reached. However Dropps teaches the microprocessor comparing (refer to comparator 106)(fig.3) in real time (implicit) during each driving voltage half-cycle each transmitted magnetic flux density value with a selectable and programmatically stored maximum flux density value (i.e. VAE FH 110)(fig.3), and the microprocessor triggering a gate (refer to MOSFET 118)(fig.3) to modify the driving voltage for the remainder of the half-cycle when the selectable maximum flux density value is reached (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Giovannotto to include the comparison of Dropps to provide the advantage of immediately sensing the state of the magnetizable material and adjusting in order to maximize efficiency of the system and minimize distortion.
Regarding claim 12, Giovannotto and Dropps teach the method of Claim 11 wherein the magnetizable material is a transformer core (refer to Giovannotto [0006]).
Regarding claim 13, Giovannotto and Dropps teach the method of Claim 12 wherein the magnetic flux sensor is disposed within a bore in the transformer core (refer to Giovannotto [0055]).
Regarding claim 14, Giovannotto and Dropps teach the method of Claim 11 wherein the magnetic flux sensor is selected from the group of magneto-resistive sensors including a GMR, a TMR, a CMR and a EMR (refer to Dropps col. 6 lines 64-67).
Regarding claim 17, Giovannotto teaches a system for preventing transformer saturation (refer to [0006] and [0007]), the system comprising a magnetic sensor (i.e. magnetic sensor 160)(fig.1)(refer also to [0027]) to continuously measure and transmit a flux density value for continuous use as a microprocessor input (implicit)(refer to [0035]) to control a modification of transformer primary voltage (implicit)(refer to [0035]), however Giovannotto does not teach wherein the magnetic sensor is a GMR, and controlling the modification of transformer primary voltage when the transmitted flux density value matches a preselected flux density value approximating a transformer saturation value. However Dropps teaches wherein the magnetic sensor is a GMR (refer to Dropps col. 6 lines 64-67), and controlling the modification of transformer primary voltage when the transmitted flux density value matches a preselected flux density value approximating a transformer saturation value (refer to comparator 106, VAE FH 110, and MOSFET 118)(fig.3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Giovannotto to include the modification of transformer primary voltage of Dropps to provide the advantage of immediately sensing the state of the magnetizable material and adjusting in order to maximize efficiency of the system and minimize distortion.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giovannotto and Dropps as applied to claim 2 above, and further in view of Meng et al. Chinese Patent Document CN 102468653 A (hereinafter “Meng”).
Regarding claim 6, Giovannotto and Dropps teach the system of Claim 2, however they do not teach the system further comprising a series injection topology to control the driving voltage. However Meng teaches the system further comprising a series injection topology to control the driving voltage (refer to abstract and figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Giovannotto and Dropps to include the series injection topology of Meng to provide the advantage of using an isolated means to control the driving voltage, thereby limiting the possibility for damage to the magnetic sensor.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giovannotto and Dropps as applied to claim 3 above, and further in view of Xie et al. U.S. Patent Application 2010/0007352 (hereinafter “Xie”).
Regarding claim 7, Giovannotto and Dropps teach the system of Claim 3, however they do not teach the system further comprising an electrically isolated, self-powered flux sensor. However, Xie teaches the system further comprising an electrically isolated, self-powered flux sensor (refer to [0021]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Giovannotto and Dropps to include the self-powered sensor of Xie to provide the advantage of reducing maintenance such as replacing a battery and preventing interruption of the operation of the system.
Regarding claim 8, Giovannotto, Dropps, and Xie teach the system of Claim 7 further comprising fiber optic electrically isolated signal transmission from the flux sensor to the microprocessor (refer to Xie [0021]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giovannotto and Dropps as applied to claim 11 above, and further in view of Nakada et al. Japanese Patent Document JP 2004-64947 A (hereinafter “Nakada”).
Regarding claim 16, Giovannotto and Dropps teach the method of Claim 11, however they do not teach the method further comprising, as part of the set of stored instructions, instructions to multiply a PWM for positive half-cycles with a gain variable Kpos and for negative half-cycles with a gain variable Kneg, where Kpos and Kneg have different values. However Nakada teaches the method further comprising, as part of the set of stored instructions, instructions to multiply a PWM for positive half-cycles with a gain variable Kpos and for negative half-cycles with a gain variable Kneg (refer to [0004]-[0007]), where Kpos and Kneg have different values (refer to [0004]-[0007]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Giovannotto and Dropps to include the PWM control of Nakada to provide the advantage of effectively controlling the transformer flux through the PWM signal, thereby simplifying the control method.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9, 10, and 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9, and 10, respectively of prior U.S. Patent No. 10.848,086. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-14, respectively of U.S. Patent No. 10,848,086. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same limitations.
Allowable Subject Matter
Claims 9, 10, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 9 and 10 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 9, especially within the set of stored microprocessor instructions, instructions for a hold-off time delay having a programmable duration that is programmably and selectively imposed during one or more of the driving voltage half-cycles.	Claim 15 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 15, especially within the set of stored microprocessor instructions, instructions for a hold-off time delay having a programmable duration that is programmably and selectively imposed during one or more of the driving voltage half-cycles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839